DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “combination of regular and irregular polygons” (claims 1 and 42) and “combination of regular and irregular quadrilaterals, pentagons and hexagons” (claims 39 and 43), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 31 discloses “a combination of regular and irregular polygons”.  The Specification however, only provides for regular and irregular rectangles, pentagons and hexagons.  A polygon is defined as a closed plane figure bounded by straight lines (m-w.com).  This definition of course includes regular and irregular rectangles, pentagons and hexagons, but would also include any other multi-sided shape, which the Specification does not provide for.  As a result, claim 31 is claiming a limitation that is broader than provided for by the Specification.
With regard to claims 32-41, in that claims 32-41 depend from claim 31, claims 32-41 are similarly rejected.
Claim 39 discloses “a combination of regular and irregular quadrilaterals, pentagons and hexagons”.  While this limitation is closer to what is disclosed in the Specification than what is disclosed in claim 31, it is still considered new matter as it is broader than and unsupported by the Specification.  While the Specification discloses “regular and irregular rectangles”, the limitation in the claim refers to “quadrilaterals”.  A rectangle is defined as a parallelogram all of whose angles are right angles (m-w.com).  this definition includes both squares and rectangles (a regular rectangle).  A quadrilateral is defined as a polygon of four sides (m-w.com).  This means that quadrilaterals include not only rectangles and squares, but also at least diamond shapes with angles that are not right angles.  which the Specification does not provide for.  As a result, claim 39 is claiming a limitation that is broader than provided for by the Specification.
Claim 42 discloses an inlet grill that “has a basket-like contour having a cylinder-shell-shaped outer region”.  This description of the inlet grill is not found in the Specification and is therefore considered new matter.
With regard to claims 43-50, in that claims 43-50 depend from claim 42, claims 43-50 are similarly rejected.
Claim 43 discloses “a combination of regular and irregular quadrilaterals, pentagons and hexagons”.  This limitation is broader than and unsupported by the Specification.  While the Specification discloses “regular and irregular rectangles”, the limitation in the claim refers to “quadrilaterals”.  A rectangle is defined as a parallelogram all of whose angles are right angles (m-w.com).  this definition includes both squares and rectangles (a regular rectangle).  A quadrilateral is defined as a polygon of four sides (m-w.com).  This means that quadrilaterals include not only rectangles and squares, but also at least diamond shapes with angles that are not right angles.  which the Specification does not provide for.  As a result, claim 43 is claiming a limitation that is broader than provided for by the Specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 38 and 42-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 discloses “wherein the inlet grille has, at an outer edge region integral to a portion of the webs and fastening means configured fasten to the inlet nozzle or a nozzle plate of the fan”.  This wording is unclear.  It is clear that the inlet grille has a feature, and that the location of this feature is “at an outer edge region integral to a portion of the webs and fastening means”, but it is not at all clear what this feature is, thus rendering the claim indefinite.
With regard to claim 38, in that claim 38 depends from claim 37, claim 38 is similarly rejected.
Claim 37 recites the limitation "the webs and fastening means" in line 2.  While there is antecedent basis for “the webs”, there is insufficient antecedent basis for the fastening means limitation in the claim.
With regard to claim 38, in that claim 38 depends from claim 37, claim 38 is similarly rejected.
Claim 42 discloses a “basket-like contour” and a “cylinder-shell-shaped outer region”.  In that a basket may take on any number of possible shapes as can a shell, and the Specification does not clarify what either of these shapes are, claim 42 is indefinite.
With regard to claims 43-50, in that claims 43-50 depend from claim 42, claims 43-50 are similarly rejected.
Claim 50 discloses “wherein the inlet grille has, at an outer edge region integral to a portion of the webs and fastening means configured fasten to the inlet nozzle or a nozzle plate of the fan”.  This wording is unclear.  It is clear that the inlet grille has a feature, and that the location of this feature is “at an outer edge region integral to a portion of the webs and fastening means”, but it is not at all clear what this feature is, thus rendering the claim indefinite.
Claim 50 recites the limitation "the webs and fastening means" in line 2.  While there is antecedent basis for “the webs”, there is insufficient antecedent basis for the fastening means limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 34, 35 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 5,088,886 (Hopkins hereinafter).
With regard to claim 31, insofar as claim 31 is definite and enabled, Hopkins discloses a fan, comprising:
an impeller and;
a pre-directing device in the flow path upstream of an inlet region of an inlet nozzle, the pre-directing device being designed as an inlet grille (21) with flat webs (48) forming a multiplicity of cells with grid-like flow channels (54) having a honeycomb-like cross-section (Fig. 4),
wherein the multiplicity of cells are formed by a combination of regular and irregular polygons due to different cell contours (col. 2 lines 49-53).
With regard to claim 34, insofar as claim 34 is definite and enabled, Hopkins discloses the fan according to claim 31, wherein the webs (48) have a web thickness in the range from 0.25 mm to 2 mm (col. 2 lines 62-66).
With regard to claim 35, insofar as claim 35 is definite and enabled, Hopkins discloses the fan according to claim 31, wherein a region of the contour close to an axis of the impellor is substantially flat orthogonal to the axis (Fig.’s 4 and 5).
With regard to claim 37, insofar as claim 37 is definite and enabled, Hopkins discloses the fan according to claim 31, wherein the inlet grille (21) has, at an outer edge region integral to a portion of the webs (48) and fastening means (64, 66, 68 and bolt in combination with stabilizing ring 137, see Fig.’s 4 and 5) configured fasten to the inlet nozzle or a nozzle plate of the fan.
With regard to claim 38, insofar as claim 38 is definite and enabled, Hopkins discloses the fan according to claim 37, further comprising a stabilizing ring (137) formed on the edge region of the inlet grille (21).
With regard to claim 39, insofar as claim 39 is definite and enabled, Hopkins discloses the fan according to claim 31, wherein the multiplicity of cells are formed by a combination of regular and irregular quadrilaterals, pentagons and hexagons (col. 2 lines 49-53).
With regard to claim 40, insofar as claim 40 is definite and enabled, Hopkins discloses the fan according to claim 31, wherein the polygons have branches and nodes defined by the flat webs (48).
With regard to claim 41, insofar as claim 41 is definite and enabled, Hopkins discloses the fan according to claim 31, wherein a first portion of nodes have three webs (48) and a second portion of the nodes have four webs (48).  Three webs occurs in a hexagonal configuration and four webs occurs in a square/rectangular formation (col. 2 lines 49-53).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/124237 (Andreas et al. hereinafter) in view of Hopkins.
With regard to claim 31, insofar as claim 31 is definite and enabled, Andreas et al. discloses a fan, comprising:
an impeller (2) and;
a pre-directing device in the flow path upstream of an inlet region of an inlet nozzle, the pre-directing device being designed as an inlet grille (11) with flat webs (12, 13) forming a multiplicity of cells with grid-like flow channels (11, Fig. 2) having a honeycomb-like cross-section (Fig. 1).
Andreas et al. does not disclose wherein the multiplicity of cells are formed by a combination of regular and irregular polygons due to different cell contours (col. 2 lines 49-53).
Hopkins teaches an inlet grille (21) with flat webs (48) forming a multiplicity of cells wherein the multiplicity of cells are formed by a combination of regular and irregular polygons due to different cell contours (col. 2 lines 49-53).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Andreas et al. by providing that the multiplicity of cells are formed by a combination of regular and irregular polygons due to different cell contours as taught in Hopkins for the purposes of ensuring that the air mass reaching the fan wheel blades is substantially uniform, thereby significantly reducing the noise and vibration normally associated with inlet air flow paths that reach the fan blades (col. 1 lines 40-45 of Hopkins).
With regard to claim 32, insofar as claim 32 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 31 wherein the cells in the region close to an axis of the impeller are formed smaller than those in the region remote from the axis (Fig.’s 1 and 4-8 of Andreas et al.).
With regard to claim 33, insofar as claim 33 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 31, wherein an area free of webs is formed in the center (10) of the inlet grille.
With regard to claim 34, insofar as claim 34 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 31, wherein the webs have a web thickness in the range from 0.25 mm to 2 mm (col. 2 lines 62-66 of Hopkins).
With regard to claim 35, insofar as claim 35 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 31, wherein a region of the contour close to an axis (5) of the impellor is substantially flat orthogonal to the axis (5) (Fig.’s 1 and 4-7 of Andreas et al.).
With regard to claim 36, insofar as claim 36 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 31, wherein an outer edge region (Fig.’s 1, 4 and 7, immediately adjacent elements 14 and 16) of an inner contour of the inlet grill runs substantially parallel to an axis (5) of the impellor.
With regard to claim 37, insofar as claim 37 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 31, wherein the inlet grille has, at an outer edge region integral to a portion of the webs and fastening means configured fasten to the inlet nozzle or a nozzle plate of the fan.  The inlet nozzle and intake grid are fastened together through use of the mounting tabs as seen in Fig. 1, protruding radially from edge web (14).
With regard to claim 38, insofar as claim 38 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 37, further comprising a stabilizing ring (14) formed on the edge region of the inlet grille.
With regard to claim 39, insofar as claim 39 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 31, wherein the multiplicity of cells are formed by a combination of regular and irregular quadrilaterals, pentagons and hexagons (col. 2 lines 49-53 of Hopkins).
With regard to claim 40, insofar as claim 40 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 31, wherein the polygons have branches and nodes defined by the flat webs (12, 13, Fig. 2 of Andreas et al.).
With regard to claim 41, insofar as claim 41 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses the fan according to claim 31, wherein a first portion of nodes have three webs and a second portion of the nodes have four webs.  Three webs occurs in a hexagonal configuration and four webs occurs in a square/rectangular formation (col. 2 lines 49-53 of Andreas et al.).
With regard to claim 42, insofar as claim 42 is definite and enabled, the Andreas et al. modification with regard to claim 31 discloses a fan comprising: 
an impeller (2); and 
a pre-directing device in the flow path upstream of the impeller the pre-directing device being designed as an inlet grille (11) with flat webs (12, 13) forming a multiplicity of grid-like flow channels (11, Fig. 2) wherein the multiplicity of grid-like flow channels are a combination of regular and irregular polygons (col. 2 lines 49-53 of Hopkins), 
wherein the inlet grill (11) has a basket-like contour having a cylinder-shell-shaped outer region and a flat region close to an axis of the impellor (2).
With regard to claims 43, 44, 45, 46, 47, 48, 49 and 50, in that claims 43, 44, 45, 46, 47, 48, 49 and 50 are substantially the same as claims 39, 40, 41, 33, 34, 35, 36 and 37, respectively, claims 43, 44, 45, 46, 47, 48, 49 and 50 are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745